Title: To James Madison from James Monroe, 23 July 1807
From: Monroe, James,Pinkney, William
To: Madison, James



Sir
London July 23, 1807

We had the honor to receive your letter of May 20th. by Mr. Purviance on the 16th. instant.  The view it takes of the treaty which we signed with the British Comrs. on the 31. of Decr. last, of which he was the bearer, engages our constant attention, and it shall be the object of our most zealous exertions to obtain the amendments which are contemplated by our present instructions.  The moment for making the experiment is eminently favorable, and we flatter ourselves that the British govt. will find in the great events which have recently occurr’d, a motive to meet us on the proposed ground of accomodation more imperious than it hath heretofore felt.  It may be satisfactory to you to know that we have already commenc’d the business in the spirit of our instructions, and with all the caution which a transaction of so much delicacy & importance requires.  We shall hasten to communicate to you the progress of this new negotiation as soon as we shall be enabled to form any estimate of the result, or it shall otherwise become interesting.
Our letters of April 22d. & 25th. and of May 7th. give a detail of what had occurrd after the departure of Mr Purviance.  They acknowledged the receit of yours of Feby 3. & March 28th. & stated the measures which we had adopted in obedience to them.  The first of those dispatches reached us at a crisis of great delicacy in reference to its object.  A change had taken place, the administration just  the rect. of it, of a character, which was deemed to be peculiarly unfavorable to the UStates.  The party which had made the treaty had been removed and that which was known to be opposed to the measure, and indeed to any arrangement with the UStates while the non importation law was in force, had succeeded it.  The French arms too had about that time recd. a check, in the battle of Eylau, & in other respects, the posture of affairs on the continent had become more auspicious to the views of this govt. than it had latterly been.  Under such circumstances it was impossible for us to forsee what might be the consequence of an immediate attempt to carry into full effect the order contained in that letter.  We thought it more adviseable to pause a while, to view with attention the ground on which we stood, and to pave the way by suitable precautions for the measure which we shod. take, when the moment would be more favorable to act.  In our interview with Mr. Canning it was agreed that every thing shod. remain in the shape in wh. it then was, till we shod. receive further instructions & propose a change, wh. it was understood wod. not be done till we recd. those instructions from you.  By that arrangment the existing relations between the parties were securd, wh. it appeard by yr letter was as much as was expected we shod. obtain.  Thus no injury would result from the delay while some advantage might fairly be expected from it.  An opportunity would be afforded by it to the President to examine the treaty which had been forwarded & would soon be recd., to examine also our letter explanatory of its articles, wh. tho’ written in haste and very defective might throw some light on them, and to take a general view of all the circumstances that had occurr’d in the negotiation, which could only be seen & understood after the reciet of our dispatch.  It appeared also to be an object of no little importance that the President shod. have time to become acquainted with the change of the ministry & to deliberate on its probable consequences & decide whether that event ought to produce any change in his councils.  These considerations induc’d us to pursue the course which is stated in our letter of April 22d. in regard to the injunctions contained in yours of Feby 3d., and we were happy to find that it was substantially approved in yr by yr subsequent one of March 18th. that we had acted in conformity to yr. views.
That it may now be done
But By your letter of May 20th. wh. was written under all the advantages, and repeats the injunction heretofore given, it is our duty to proceed without delay to execute it.  The obligation is the stronger from a consideration, that from certain causes, that it may now be done with much less hazard of property & a much better prospect of success than on any former occasion.
of the very favorable circumstances under which it may be done.  The gleam of good fortune wh. shone for a moment on the arms of the coalition has vanished and a very disastrous reverse ensued.  The combined forces of Russia & Prussia after being repulsed in an attack on the French posts which lined the left bank of the Passages, & defeated in several rencounters, were drawn back to Tilsit on the confines of Russia where a peace has been made, wh. as may reasonably be presumed is very favorable to France.  By this event England will be again left to contend alone against the power of France & of the  under her controul.  It is even suspected that Russia & Prussia, from allies will soon be seen in the catalogue of enemies, combating on the side of France against the maritime pretensions of G. Britain.  But of this there is no certainty; the suspicion may be founded a knowledge of the event of the war; the fluctuation of councils which has occasionally characterised the cabinets of those nations, their known indisposition to the extravigant pretensions of G. Britain, and some sensibility which it is said they have felt & expressed on account of the little which she afforded them in their late struggles.  Be this latter fact as it may the moment otherwise highly favorable for urging on this govt. the just claims of our country, & we shall most certainly take advantage of it.  We repeat that we shall move in the business with all the prudence & circumspection in our power, and while we endeavor to make a fair appeal to the good sense and interest of this govt. by allowing it to anticipate the consequences wh. may possibly attend a rejection of our claims, without which nothing more favorable can be expected than has already been obtained, we shall carefully avoid exciting any of those passions wh. with a proud nation it is all times easy to excite, and which when much roused, especially in a crisis of , are too apt to lead it into the greatest excesses.
It is proper to observe that the construction which you give to several of the articles of the treaty differs essentially from that wh. was given to them by the British commissrs. & us at the time of the signature; and that you have also taken a different view of some other parts of the subject from that which was taken as well by them as us.  We are confident that they still concur with us in sentiment on those points, & that their govt. would support them in it.  But this is comparatively a consideration of little importance at this time.  We shall postpone an explanation of our view to a more suitable occasion that we may be able to devote our whole time and attention to the discharge of a duty which is under existing circumstances of infinitely greater importance to our country.
It seemed to be the spirit of your letter to preserve by informal arrangment the existing
